Burnett, J., delivered the opinion of the Court
Terry, C. J., concurring.
There were two main grounds of defence relied upon in the answer.
The first ground relied upon is, that the plaintiff, having receipted to the sheriff for the delivery of the property, is estopped from setting up title in himself.
The receipt is set out in full in the answer, and recites that, “ Whereas, Peter Freer, sheriff of Butte county, has attached, seized, and taken into his possession, at the suit of Robert Yan FTorden v. G. W. Buckley, the following described property, the same being taken as the property of the said G. W. Buckley, at the time of said seizure and attachment, and at the time of the delivery of said property by the said sheriff to the undersigned,” describing the property; and then goes on to state that “the said property is received by the undersigned, and to be delivered, on demand or per order, to the sheriff, in as good condition and care as at present, and in default to be responsible for the same.”
In the case of Learned v. Bryant, (13 Mass. Rep., 223,) it was held, that the bailee of a sheriff might allege and prove that the property committed to him was, in truth, the property of a stranger, and not of him for whose debt it was attached. The same doctrine was held by the Supreme Court of Maine. (8 Green., *176122; 27 Maine Rep., 345.) In the case of Janes v. Church, (12 Pick., 557,) it was decided that the receiptor, after delivering the goods to the sheriff, could maintain replevin for them as his own property. In the case of Boorsley v. Hamilton, (15 Pick., 40,) it was held, that where an accountable receipt, given for goods attached, recited that they were attached by the officer as the property of the debtor, but the goods, in fact, belonged to the receiptor, he was estopped, in an action by the sheriff upon such receipt, from setting up title in himself. In the case of Lathrup v. Cook, (14 Maine Rep., 414,) it was determined that, when the receipt of the owner of goods attached contained no admission that they were the property of the debtor, the receiptor might show, in defence to an action against him on the receipt, that the property was liis own. The receipt was as follows :
“Lincoln: ss.—May 14,1835.—Received of James Cook, deputy-sheriff, one yoke of oxen, to the value of fifty dollars, which I promise to deliver to said Cook, on demand, free of expense, the same being attached by him.”
These cases establish the position, that ordinarily the receiptor of property attached may, under proper circumstances, show title in himself or in a stranger; and that his receipt is not alone conclusive as an estoppel against him. This rule would seem to agree with the general principle, that parol evidence may be received to contradict a receipt as to its mere recitals of fact. (1 Green. Ev., § 305.) But though this is the general rule, the receipt itself may bo so framed as to constitute an estoppel, as in the case of Penobscot Boom Company v. Wilkins, (27 Maine, 345.) The receipt in that case contained this stipulation : “And we further agree, that this receipt shall be conclusive evidence against us as to our receipt of said property, its value before-mentioned, and our liability, under all circumstances, to said officer for the full suin above mentioned.” The Court held that the receiptors were estopped to deny that it was the property of the debtor.
In the case of Dewey v. Field, (4 Met., 381,) it was decided that the receiptor was estopped from setting up title in himself under these circumstances:
“1. That the defendant, at the time when he executed the receipt, know all the facts and circumstances relating to his own interest in the property attached.
“ 2. That the defendant made no disclosures of such interest, nor any assertion of title to the property in himself.
“3. That Brown, the debtor, was, at the time of the giving of the receipt, in possession of other property, of sufficient value to secure the debt; which property might and would have been attached by the officer, if the defendant had asserted his title to *177the property described in the receipt, and had refused to give such receipt to the officer.
In their opinion, the Court say: “ The present case goes much further, and connects the party now asserting title to the property directly with the attachment, and aiding in apparently rendering it effectual, and thus inducing the officer to rely upon it as adequate security ; concealing, in the meantime, all claim of property in himself in the articles thus attached and receipted for. This, we think, he could not properly do, and especially when the other party has, by reason of such acts of the owner, been induced to forego making an attachment of other property belonging to the debtor, which would have furnished adequate security for the debt."
But the case of Dezell v. Odell, 3 Hill’s Rep., 215, approaches nearest to the circumstances of this case. A constable had levied an execution upon certain property, as the property of Alexander Dezell, and James Dezell gave the officer a receipt, in which he bound himself to deliver the property to the officer at a time and place specified. The property was duly demanded at the time and place specified, but the receiptor refused to deliver it, claiming it as his own. The Court held that he was estopped from setting up title in himself. Mr. Justice Oowen, in delivering the opinion of the Court, said:
“ It may be conceded, that had the defendant’s claim been interposed at the time of the levy, and he had signed the receipt in terms, without prejudice to his right, the question would have been open. The creditor would thus have been put upon his guard, and enabled to seek for other property, on finding that his debtor had no title to that in question. Indeed, here was a course of action on the part of the receiptor, directly calculated to influence the conduct of the creditor in a way prejudicial to his interests, unless we hold the receiptor.’’
The rule fairly deducible from the authorities, as well as from the reason and justice of the case, would seem to be this : that the owner of property attached or levied upon as the property of another, is not conclusively estopped from showing title in himself because he has given an accountable receipt for its delivery to the officer, although the receipt admits that the property is attached, or levied upon, as the property of the debtor, if he makes known to the officer his claim at or before the time the receipt is given. But if he fails to make his claim known, and thus influences the conduct of the officer, he is estopped from afterwards asserting it; provided, that the facts and circumstances relating to his claim were then known to him. And it would also seem clear that the admission that the property was attached or levied upon as the property of the debtor, and the promise of the owner to deliver it to the officer, must constitute prima facie evidence of ownership in the debtor; and, unless *178overcome by proof on the part of the claimant, must be decisive against him. To overcome this prima facie ownership in the debtor, the receiptor must prove two things: first, that he claimed the property ; second, that it was, in fact, his own.
In this case, the claim of the plaintiff was known to him at the time he executed the receipt; and there is no proof that he then or before apprised the officer of his claim to the property. The recitals and promises contained in the receipt were prima facie evidence of admitted ownership in Buckley, and threw upon the plaintiff the onus of proving that he notified the officer of his claim, and that the attached property was, in fact, his own.
It is objected, by the learned counsel of plaintiff, that the Court below did not base its decision upon the ground of estoppel, but upon the ground of fraud, and, therefore, this Court can not consider this point. The ground was distinctly taken in the answer, and the Court found that the plaintiff receipted for the property to the sheriff; and it does not matter upon which ground the Court predicated its judgment, if that judgment be correct. The judgment will stand, though the wrong reason be given for it. But the ground upon which the judgment was predicated may be correct. It is not necessary to decide that question. There may or may not have been error in admitting certain depositions. It is sufficient, to sustain the decision, that there is one conclusive ground upon which it can rest.
Judgment affirmed.
[Field, J., having been counsel in the Court below, did not sit in the case.]